Albert Clark was convicted in the district court of Coal county of the crime of rape alleged to have been committed on one Violet McCloud, a female of the age of 14 years, and not the wife of the said Albert Clark, on or about the 17th day of May, 1919. On a trial to a jury in September, 1920, a verdict of guilty was returned, with punishment fixed at 10 years' imprisonment in the state penitentiary. Judgment was rendered in conformity with the verdict on September 16, 1920.
Case-made and petition in error were filed in this court on February 14, 1921. The cause was submitted on the 14th day of March, 1922, at which time no appearance was made by counsel representing the plaintiff in error to orally argue the cause. No brief has been filed in behalf of plaintiff in error.
Rule 9 of this court (12 Okla. Cr. viii, 165 Pac. x) provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
An examination of the pleadings, instructions, and judgment and sentence discloses no prejudicial error, and the judgment is accordingly affirmed. *Page 409